DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the modulation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 6, and 10-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (20110007305) in view of Dimsdale (6420698).
Referring to claims 1, 10, 17, and 24, Bridges shows a coordinate measurement device comprising (see abstract):
an optical delivery system (see figure 1 Ref 195);
a first measurement device having a first light source and an absolute distance meter operable to determine a first distance from the first measurement device to a retroreflector target based at least in part on a first light emitted through the optical delivery system (see figure 1 Ref 102 in combination with the ADM 103 also see paragraph 48-49);
a second measurement device having a second optical detector, the second measurement device being operable to determine a second distance from the coordinate measurement device to the object surface based at least in part on a second light emitted through the optical delivery system (see figure 1 Ref 104 in combination with the ADM Ref 103 also see paragraph 48-49);
a position detector operable to receive a portion of the first light reflected by the retroreflector target (see paragraph 19 and 46), the position detector operable to generate a signal based at least in part on a location at which the portion of first light strikes the position detector (see paragraph 46 note the incremental distance also see paragraph 49); and
a processor having a non-transitory computer readable media configured to operate in a first mode and a second mode (see paragraph 46), the first mode including tracking the retroreflector target based at least in part on the signal, and determining a 
However Bridges fails to show wherein one of the first light source or second light source is configured to change the wavelength of the first light or the second light as a function of time. 
 Dimsdale shows a similar device that includes wherein one of the first light source or second light source is configured to change the wavelength of the first light or the second light as a function of time (see column 10 lines 10-15).  It would have been obvious to include the adjustable wavelength over time because this allows for the use of chirped range finding as taught by Dimsdale, this is well known and allows for detection in a spread spectrum as taught by Dimsdale.  
Referring to claim 24, Dimsdale renders obvious a spherically mounted retroreflector having three mirrors meeting at a vertex, the vertex being positioned at the center of the sphere (see figure 1 Ref 107).  
Referring to claims 2, 13, 20, the combination of Bridges and Dimsdale teaches a FM coherent light source (see column 10 lines 20-22 of Dimsdale).  It would have been obvious to include the FM coherent light source as taught by Dimsdale because this is well known in chirped LIDAR systems.  
Referring to claims 3, 14, 21, the combination of Bridges and Dimsdale teaches the one of the first light source or the second light source is configured to change the 
Referring to claims 5, 15, 22, Bridges shows wherein the absolute distance meter or the second optical detector determine the first distance or the second distance by combining two beams of mutually coherent light to generate optical interference of an electric field (see paragraph 51-52).
Referring to claims 6, 16, and 25, Bridges shows the other of the one of the first light source or the second light source is a coherent light source (see paragraph 54).
Referring to claims 12, 19, Bridges shows the modulation is one of optical power, intensity, shape, or polarization (see paragraph 63).
Referring to claims 11 and 18, the combination of Bridges and Dimsdale renders obvious the second light source is configured to modulate the second light, and the second distance is determined based on the time of flight (see column 5 line 24-35 of Dimsdale).  While Bridges shows determining range via phase shift Dimsdale shows determining range through time of flight, it is well known to substitute one known method for another, this adds no new or unexpected results.  
Referring to claim 23, Bridges shows the second light source is a coherent light source (see paragraph 54).

Claims 4 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bridges (20110007305) in view of Dimsdale (6420698) and further in view of Ueno (20090195771).

Ueno shows a similar device that includes the one of the first light source or the second light source is configured to change the wavelength of the first light of the second light in a sawtooth pattern (see figure 2 also see paragraph 9 and 39).  It would have been obvious to include the sawtooth pattern because this allows for predictable wavelength pattern allowing for a known number of emission wavelength values in a transmission period.  
Referring to claim 25, it is unclear what “the modulation” having a “rectangular shape” is referring to as pointed out in the 112 rejection above.  However this type of modulation scheme is extremely well known and adds no new or unexpected results.  
 

Allowable Subject Matter
Claims 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645